Citation Nr: 1429264	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  13-29 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for varicose veins of the right lower extremity, status-post stripping.

2.  Entitlement to service connection for Raynaud's syndrome, to include a secondary to service-connected varicose veins of the right lower extremity.


REPRESENTATION

Appellant represented by:	Dale E. Burnell, Agent


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from August 1954 to August 1958, and from August 1962 to August 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in July 2013 and March 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The record reflects the Veteran was scheduled to have a hearing before a Decision Review Officer (DRO) at the RO in March 2014.  The record reflects he accepted an informal telephone conference in lieu of this hearing, and that a report of this informal conference is of record.  In addition, he was scheduled to provide testimony at a hearing before a Veterans Law Judge (VLJ) of the Board in June 2014.  However, the Veteran withdrew his hearing request via statements received in May and June 2014.  See 38 C.F.R. § 20.704(e) (2013).

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board notes that the Veteran was accorded a VA arranged medical examination in June 2013 which, in pertinent part, evaluated the varicose veins of his right lower extremity.  However, the Veteran's agent submitted statements in June 2014 which, in pertinent, criticized the adequacy of this examination particularly in light of symptomatology demonstrated on more recent treatment records.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, the Board concludes that contemporaneous VA examinations are needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for his service-connected varicose veins of the right lower extremity.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

With respect to the claim of service connection for Raynaud's syndrome, the Board notes that this claim was denied by the March 2014 rating decision.  The June 2014 statements from the Veteran's agent contend, in pertinent part, that the denial is in error and that this claim is one of the appellate issues.  As such, this statement constitutes a timely Notice of Disagreement (NOD) to the March 2014 denial.  See 38 C.F.R. § 20.201.  However, the record available for the Board's review, to include the Virtual VA/VBMS system, does not reflect a Statement of the Case (SOC) has been promulgated on this issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  ( Emphasis added).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a Statement of the Case as to the issue of entitlement to service connection for Raynaud's syndrome and advise him of the time period in which to perfect an appeal as to these

2.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his service-connected varicose veins of the right lower extremity since June 2013.  After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his varicose veins symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected varicose veins of the right lower extremity.  The claims folder should be made available to the examiner for review before the examination.

5.  After completing any additional development deemed necessary, readjudicate the varicose veins issue in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his agent should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC on this issue in March 2014, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


